DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 5, 10 and 12 are objected to because of the following informalities:
Claim 1, line 8, “of load current” should be changed to “of a load current”. 
Claim 1, line 11, “of load current” should be changed to “of the load current”.
Claim 3, line 1, “by an output of” should be changed to “by the output of”. 
Claim 5, line 2, “of load current” should be changed to “of the load current”. 
Claim 10, line 5, “of load current” should be changed to “of a load current”. 
Claim 10, line 8, “of load current” should be changed to “of the load current”. 
Claim 12, line 2, “of load current” should be changed to “of the load current”.
Appropriate correction is required.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 17-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gakhar (US 2011/0156671).
Regarding claim 10, Gakhar teaches a low dropout regulator (LDO) integrated circuit (IC) (Figure 2; The Examiner would just like to point out that when reading the preamble in the context of the entire claim, the recitation integrated circuit is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), comprising: an error amplifier (Figure 2 Component 250; Component 250 is an operational amplifier and can be called an error amplifier because of its operation of comparing a feedback voltage with a reference voltage); a control circuit coupled to the error amplifier (Figure 2 Components 220A-220N together can be seen as a control circuit); a first pass transistor (Figure 2 Component 205B) coupled to the control circuit (Figure 2 Component 205B is coupled to Component 220B) and configured to provide a first pass current (Figure 2 Component 205B outputs a first pass current when activated; Paragraphs 0032-0038 explain that each pass transistor outputs its own current to the output; Abstract) as a function of load current (Figure 2 Component 205B is controlled based on the feedback signal which is a function of the load current) according to a first continuous conduction curve (Figure 2 Component 220B output signal is the first continuous conduction curve); and a second pass transistor (Figure 2 Component 205A) coupled to the control circuit (Figure 2 Component 205A is coupled to Component 220A) and configured to provide a second pass current (Component 205A outputs a second pass current when activated; Paragraphs 0032-0038 explain that each pass transistor outputs its own current to the output; Abstract) as a function of load current (Figure 2 Component 205A is controlled based on the feedback signal which is a function of the load current) according to a second continuous conduction curve (Figure 2 Component 220A output signal is the second continuous conduction curve).

Regarding claim 17, Gakhar teaches a low dropout regulator (LDO) circuit (Figure 2), comprising: a voltage supply node (Figure 2 Component Vin); an output node (Figure 2 Component Vout); an error amplifier (Figure 2 Component 250; Component 250 is an operational amplifier and can be called an error amplifier because of its operation of comparing a feedback voltage with a reference voltage) coupled to the voltage supply node (The term “coupled” is a very broad term that can broadly be defined as being linked in any manner whether that be a direct, indirect or even an optical link; Figure 2 Component 250 is coupled to Component Vin through the output and the transistors and is also coupled from the feedback terminal because the feedback voltage comes from the output which comes from the input; Also Figure 4A illustrates the frequency domain analysis of this circuit which shows that the gate terminals of the transistors have parasitic capacitances and the output of the amplifier could be coupled to the input node through that connection as well because the capacitance and resistances provide the poles and zeros) and the output node (Figure 2 Component 250 is coupled to the output node through Component 245 and 235), wherein the error amplifier includes a first stage Figure 2 Components 250+255+265 and the output of Component 250 can collectively be seen as the first stage); a control circuit (Figure 2 has been annotated below to provide a more comprehensive mapping of elements; Annotated Figure 2A Component CC) with a first current path coupled to an output of the first stage (Annotated Figure 2A Component 1P), and with a second current path coupled to the output of the first stage (Annotated Figure 2A Component 2P); a first pass transistor with a first current terminal coupled to the voltage supply node (Figure 2 Component 205B has a source terminal coupled to Component Vin), with a second current terminal coupled to the output node (Figure 2 Component 205B has a drain terminal coupled to Component Vout), and with a control terminal coupled to the second current path (Annotated Figure 2A shows that Component 205B has a gate terminal coupled to Component 2P); a second pass transistor with a first current terminal coupled to the voltage supply node (Figure 2 Component 205A has a source terminal coupled to Component Vin), with a second current terminal coupled to the output node (Figure 2 Component 205A has a drain terminal coupled to Component Vout); and with a control terminal coupled to the first current path (Annotated Figure 2A shows that Component 205A has a gate terminal coupled to Component 1P).

    PNG
    media_image1.png
    522
    532
    media_image1.png
    Greyscale

Regarding claim 18, Gakhar teaches all the limitations of claim 17. Gakhar further teaches wherein the first pass transistor is configured to provide a first pass current (Figure 2 Component 205B outputs a first pass current when activated; Paragraphs 0032-0038 explain that each pass transistor outputs its own current to the output; Abstract) as a function of load current at the output node (Figure 2 Component 205B is controlled based on the feedback signal which is a function of the load current) according to a first continuous conduction curve (Figure 2 Component 220B’s output signal which shows the second current path is the first continuous conduction curve), and wherein the second pass transistor is configured to provide a second pass current (Figure 2 Component 205A outputs its own current when activated; Paragraphs 0032-0038; Abstract) as a function of load current at the output node (Figure 2 Component 205A is controlled based on the feedback signal which is a function of the load current) according to a second continuous conduction curve (Figure 2 Component 220A’s output signal which shows the first current path is the first continuous conduction curve).

Regarding claim 19, Gakhar teaches all the limitations of claim 18. Gakhar further teaches wherein the second pass transistor (Figure 2 Component 205A) is smaller than the first pass transistor (Figure 2 Component 205B; Figure 2 is a circuit diagram that shows the control circuit and illustrates that any number of pass transistors can be connected; Figure 1 shows the basic operation of the LDO therefore passages and explanations in the rejection may refer to Figure 1 but those operations still apply to Figure 2; Paragraph 0037 “The set of drivers (220A 220B and 220N) and the pass transistors (205A, 205B and 205N) are not sized proportionately.  Instead, small pass transistors are connected to drivers that are larger than the fraction of the pass transistors they are driving.  The smaller pass transistors are capable of providing the load transient current, and the drivers connected to them are larger so that they can react fast and provide load transient current sooner.  It is noted that the pass transistor can be split into any number wherein a width of the channel to length of the channel (W/L) ratio of each pass transistor of the set of pass transistors (205A, 205B and 205N) are in such a way that gain of each pass transistor and an input capacitance offered by each pass transistor to the corresponding driver are optimized to provide a fast load transient response”; Paragraph 0034 “a width of the channel to length of the channel (W/L) ratio of the pass transistor 120 is higher than that of the pass transistor 115 such that second pass transistor 115 reacts faster than the transistor 120 to a load transient and provides an output current”; Paragraph 0034 also explains that the smaller transistor operates faster; Figure 1 also shows that each transistor is different in size as they are added; All these passages indicate that Component 205A can be configured a smaller size than Component 205B), and wherein the second pass transistor begins providing the second pass current before the first pass transistor begins providing the first pass current as the load current increases from a no load state (Paragraphs 0032-0037 explain that the smaller transistor provides current faster and therefore the output Component 205A, which can be configured to be smaller, and the second pass current begins providing current before the first pass current from Component 205B).

Regarding claim 20, Gakhar teaches all the limitations of claim 17. Gakhar further teaches a third pass transistor (Figure 2 Component 205N) with a first current terminal coupled to the voltage supply node (Figure 2 Component 205N has a supply terminal coupled to Component Vin), with a second current terminal coupled to the output node (Figure 2 Component 205N has a drain terminal coupled to Component Vout), and with a control terminal coupled to the output of the first stage (Figure 2 Component 205N gate terminal is coupled to Component 250’s output).

Regarding claim 21, Gakhar teaches all the limitations of claim 20. Gakhar further teaches wherein the third pass transistor (Figure 2 Component 205N) is smaller than the second pass transistor (Figure 2 Component 205A; Figure 2 is a circuit diagram that shows the control circuit and illustrates that any number of pass transistors can be connected; Figure 1 shows the basic operation of the LDO therefore passages and explanations in the rejection may refer to Figure 1 but those operations still apply to Figure 2; Paragraph 0037 “The set of drivers (220A 220B and 220N) and the pass transistors (205A, 205B and 205N) are not sized proportionately.  Instead, small pass transistors are connected to drivers that are larger than the fraction of the pass transistors they are driving. The smaller pass transistors are capable of providing the load transient current, and the drivers connected to them are larger so that they can react fast and provide load transient current sooner. It is noted that the pass transistor can be split into any number wherein a width of the channel to length of the channel (W/L) ratio of each pass transistor of the set of pass transistors (205A, 205B and 205N) are in such a way that gain of each pass transistor and an input capacitance offered by each pass transistor to the corresponding driver are optimized to provide a fast load transient response”; Paragraph 0034 “a width of the channel to length of the channel (W/L) ratio of the pass transistor 120 is higher than that of the pass transistor 115 such that second pass transistor 115 reacts faster than the transistor 120 to a load transient and provides an output current”; Paragraph 0034 also explains that the smaller transistor operates faster; Figure 1 also shows that each transistor is a different in size as they are added; All these passages indicate that Component 205N can be configured a smaller size than Component 205A), and wherein the third transistor begins providing the third pass current before the second pass transistor being providing the second pass current as the load current increases from a no load state (Paragraphs 0032-0037 explain that the smaller transistor provides current faster and therefore the output Component 205N, which can be configured to be smaller, and the second pass current begins providing current before the first pass current from Component 205A).

Regarding claim 22, Gakhar teaches all the limitations of claim 21. Gakhar further teaches wherein the first pass transistor is at least an order of magnitude larger than the second pass transistor Figure 2 is a circuit diagram that shows the control circuit and illustrates that any number of pass transistors can be connected; Figure 1 shows the basic operation of the LDO therefore passages and explanations in the rejection may refer to Figure 1 but those operations still apply to Figure 2; Paragraph 0037 “The set of drivers (220A 220B and 220N) and the pass transistors (205A, 205B and 205N) are not sized proportionately.  Instead, small pass transistors are connected to drivers that are larger than the fraction of the pass transistors they are driving. The smaller pass transistors are capable of providing the load transient current, and the drivers connected to them are larger so that they can react fast and provide load transient current sooner. It is noted that the pass transistor can be split into any number wherein a width of the channel to length of the channel (W/L) ratio of each pass transistor of the set of pass transistors (205A, 205B and 205N) are in such a way that gain of each pass transistor and an input capacitance offered by each pass transistor to the corresponding driver are optimized to provide a fast load transient response”; Paragraph 0034 “a width of the channel to length of the channel (W/L) ratio of the pass transistor 120 is higher than that of the pass transistor 115 such that second pass transistor 115 reacts faster than the transistor 120 to a load transient and provides an output current”; Paragraph 0034 also explains that the smaller transistor operates faster; Figure 1 also shows that each transistor is a different in size as they are added; All these passages indicate that Component 205N can be configured to be the smallest then Component 205A and then Component 205B).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gakhar (US 2011/0156671) in view of Cho (US 2017/0212540).
Regarding claim 11, Gakhar teaches all the limitations of claim 10. Gakhar further teaches wherein the second pass transistor (Figure 2 Component 205A) is smaller than the first pass transistor (Figure 2 Component 205B; Figure 2 is a circuit diagram that shows the control circuit and illustrates that any number of pass transistors can be connected; Figure 1 shows the basic operation of the LDO therefore passages and explanations in the rejection may refer to Figure 1 but those operations still apply to Figure 2; Paragraph 0037 “The set of drivers (220A 220B and 220N) and the pass transistors (205A, 205B and 205N) are not sized proportionately.  Instead, small pass transistors are connected to drivers that are larger than the fraction of the pass transistors they are driving.  The smaller pass transistors are capable of providing the load transient current, and the drivers connected to them are larger so that they can react fast and provide load transient current sooner.  It is noted that the pass transistor can be split into any number wherein a width of the channel to length of the channel (W/L) ratio of each pass transistor of the set of pass transistors (205A, 205B and 205N) are in such a way that gain of each pass transistor and an input capacitance offered by each pass transistor to the corresponding driver are optimized to provide a fast load transient response”; Paragraph 0034 “a width of the channel to length of the channel (W/L) ratio of the pass transistor 120 is higher than that of the pass transistor 115 such that second pass transistor 115 reacts faster than the transistor 120 to a load transient and provides an output current”; Paragraph 0034 also explains that the smaller transistor operates faster; Figure 1 also shows that each transistor is different in size as they are added; All these passages indicate that Component 205A can be configured a smaller size than Component 205B), wherein the second pass current is generated faster than the first pass current (Paragraph 0034 also explains that the smaller transistor operates faster). 
Gakhar does not teach wherein the second pass current is greater than the first pass current below a high load threshold.
Cho teaches a low dropout regulator (LDO) integrated circuit (IC) (Figure 2 Component 120 shows an LDO part of integrated circuit; Figure 4 shows the configurations of the LDO), comprising: a control circuit (Figure 4 Components 322+312); a first pass transistor (Figure 4 Component M_SP1) coupled to the control circuit (Figure 4 Component M_SP1 is coupled to Component 322) and configured to provide a first pass current (Figure 4 Component I_SPT) as a function of load current (Figure 4 Component M_SP1 is controlled based on a feedback voltage Vin; Paragraph 0062 “the input voltage Vin may be the division voltage Vdid of the voltage divider circuit 301” and Vdid is a feedback voltage of the output voltage Vout which incorporates the load current) according to a first continuous conduction curve (Figure 4 Component C_SPT); and a second pass transistor (Figure 4 Component M_LP1) coupled to the control circuit (Figure 4 Component M_LP1 is coupled to Component 312) and configured to provide a second pass current (Figure 4 Component I_LPT) as a function of load current (Figure 4 Component M_LP1 is controlled based on a feedback voltage Vin; Paragraph 0062 “the input voltage Vin may be the division voltage Vdid of the voltage divider circuit 301” and Vdid is a feedback voltage of the output voltage Vout which incorporates the load current) according to a second continuous conduction curve (Figure 2 Component C_LPT), wherein the second pass transistor is smaller than the first pass transistor (Paragraph 0038 “the large power transistor LPT may be a transistor having a large size”; Paragraph 0040 “the small power transistor SPT may be a transistor having a small size”) and wherein the second pass current is greater than the first pass current below a high load threshold (Paragraph 0040 “the small power transistor SPT may supply a small amount of current and may adjust the output voltage Vout within the small voltage range”; Paragraph 0038 “The large power transistor LPT may supply a large amount of current and may adjust the output voltage Vout within the large voltage range”; As the large power transistor will not be needed in low power conditions and can be turned off the second pass current will be greater as they will be utilized in small voltage ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gakhar to incorporate one control loop for low load conditions and one control loop for high load conditions as taught by Cho. The advantage of this design is that the LDO can provide current to varying load conditions. Also the regulator can stably provide load current regardless of fluctuations of the load current such that output voltage can be adjusted quickly and accurately by the regulator while reducing the influence of parasitic components. 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gakhar (US 2011/0156671) in view of Okuyama (US 7723968).
Regarding claim 1, Gakhar teaches a system (Figure 2), comprising: an input source (Figure 2 Component Vin); a low dropout regulator (LDO) circuit (Figure 2 Components 205A-205N) with an input coupled to the input source (Figure 2 Components 205A-205N are coupled at the input to Component Vin); and a load (Figure 2 Component connected to Vout would be the load) coupled to an output of the LDO circuit (Figure 2 Component 280), wherein the LDO circuit comprises: an error amplifier (Figure 2 Component 250; Component 250 is an operational amplifier and can be called an error amplifier because of its operation of comparing a feedback voltage with a reference voltage); a control circuit coupled to the error amplifier (Figure 2 has been annotated below to provide a more comprehensive mapping of elements; Annotated Figure 2A Component CC); a first pass transistor (Figure 2 Component 205B) coupled to the control circuit (Figure 2 Component 205B is coupled to Component 220B) and configured to provide a first pass current (Figure 2 Component 205B outputs a first pass current when activated; Paragraphs 0032-0038 explain that each pass transistor outputs its own current to the output; Abstract) as a function of load current (Figure 2 Component 205B is controlled based on the feedback signal which is a function of the load current) according to a first continuous conduction curve (Figure 2 Component 220B output signal is the first continuous conduction curve); and a second pass transistor (Figure 2 Component 205A) coupled to the control circuit (Figure 2 Component 205A is coupled to Component 220A) and configured to provide a second pass current (Component 205A outputs a second pass current when activated; Paragraphs 0032-0038 explain that each pass transistor outputs its own current to the output; Abstract) as a function of load current (Figure 2 Component 205A is controlled based on the feedback signal which is a function of the load current) according to a second continuous conduction curve (Figure 2 Component 220A output signal is the second continuous conduction curve).

    PNG
    media_image1.png
    522
    532
    media_image1.png
    Greyscale


Okuyama teaches a system (Figure 6), comprising: a linear regulator (Figure 6 Component 200; Note: An LDO is a type of linear regulator making this art analagous) and an input battery power source powering the linear regulator (Figure 6 Component Vbatt; Col. 6 Lines 9-11 “the regulator 200 receives an input voltage provided by a battery (VBATT) and provides an output voltage (VDD) that powers a control unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gakhar to incorporate using a battery as the input source as taught by Okuyama. The advantage of this design is that a battery source is a portable power source making the LDO a portable power source. 

Regarding claim 3, Gakhar and Okuyama teach all the limitations of claim 1. Gakhar does not teach a microcontroller being powered by an output of the LDO circuit.
Okuyama teaches a system (Figure 6), comprising: a linear regulator (Figure 6 Component 200; Note: An LDO is a type of linear regulator making this art analagous) and an input battery power source powering the linear regulator (Figure 6 Component Vbatt; Col. 6 Lines 9-11 “the regulator 200 receives an input voltage provided by a battery (VBATT) and provides an output voltage (VDD) that powers a control unit”), wherein a microcontroller is being powered by an output of the LDO circuit (Col. 6 Lines 9-13 “the regulator 200 receives an input voltage provided by a battery (VBATT) and provides an output voltage (VDD) that powers a control unit (load) 602, which may be a microprocessor, microcontroller”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gakhar to incorporate using a battery as the input . 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gakhar (US 2011/0156671) in view of Okuyama (US 7723968) and in further view of Cho (US 2017/0212540).
Regarding claim 2, Gakhar and Okuyama teach all the limitations of claim 1. Gakhar does not teach wherein the first pass current is greater than the second pass current once the load current is greater than a high load threshold.
Cho teaches a low dropout regulator (LDO) integrated circuit (IC) (Figure 2 Component 120 shows an LDO part of integrated circuit; Figure 4 shows the configurations of the LDO), comprising: a control circuit (Figure 4 Components 322+312); a first pass transistor (Figure 4 Component M_SP1) coupled to the control circuit (Figure 4 Component M_SP1 is coupled to Component 322) and configured to provide a first pass current (Figure 4 Component I_SPT) as a function of load current (Figure 4 Component M_SP1 is controlled based on a feedback voltage Vin; Paragraph 0062 “the input voltage Vin may be the division voltage Vdid of the voltage divider circuit 301” and Vdid is a feedback voltage of the output voltage Vout which incorporates the load current) according to a first continuous conduction curve (Figure 4 Component C_SPT); and a second pass transistor (Figure 4 Component M_LP1) coupled to the control circuit (Figure 4 Component M_LP1 is coupled to Component 312) and configured to provide a second pass current (Figure 4 Component I_LPT) as a function of load current (Figure 4 Component M_LP1 is controlled based on a feedback voltage Vin; Paragraph 0062 “the input voltage Vin may be the division voltage Vdid of the voltage divider circuit 301” and Vdid is a feedback voltage of the output voltage Vout which incorporates the load current) according to a second continuous conduction curve (Figure 2 Component C_LPT), wherein the first pass current is greater than the second pass current once the load current is greater than a high load threshold (Paragraph 0040 “the small power transistor SPT may supply a small amount of current and may adjust the output voltage Vout within the small voltage range”; Paragraph 0038 “The large power transistor LPT may supply a large amount of current and may adjust the output voltage Vout within the large voltage range”; As the small power transistor will not be needed in high power conditions and can be turned off the first pass current will be greater as they will be utilized in large voltage ranges), wherein the second pass transistor is smaller than the first pass transistor (Paragraph 0038 “the large power transistor LPT may be a transistor having a large size”; Paragraph 0040 “the small power transistor SPT may be a transistor having a small size”) and wherein the second pass current is greater than the first pass current below a high load threshold (Paragraph 0040 “the small power transistor SPT may supply a small amount of current and may adjust the output voltage Vout within the small voltage range”; Paragraph 0038 “The large power transistor LPT may supply a large amount of current and may adjust the output voltage Vout within the large voltage range”; As the large power transistor will not be needed in low power conditions and can be turned off the second pass current will be greater as they will be utilized in small voltage ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gakhar to incorporate one control loop for low load conditions and one control loop for high load conditions as taught by Cho. The advantage of this design is that the LDO can provide current to varying load conditions. Also the regulator can stably provide load current regardless of fluctuations of the load current such that output voltage can be adjusted quickly and accurately by the regulator while reducing the influence of parasitic components. 

Regarding claim 4, Gakhar, Okuyama and Cho teach all the limitations of claim 2. Gakhar further teaches wherein the second pass transistor (Figure 2 Component 205A) is smaller than the first pass transistor (Figure 2 Component 205B; Figure 2 is a circuit diagram that shows the control circuit and illustrates that any number of pass transistors can be connected; Figure 1 shows the basic operation of the LDO therefore passages and explanations in the rejection may refer to Figure 1 but those operations still apply to Figure 2; Paragraph 0037 “The set of drivers (220A 220B and 220N) and the pass transistors (205A, 205B and 205N) are not sized proportionately.  Instead, small pass transistors are connected to drivers that are larger than the fraction of the pass transistors they are driving.  The smaller pass transistors are capable of providing the load transient current, and the drivers connected to them are larger so that they can react fast and provide load transient current sooner.  It is noted that the pass transistor can be split into any number wherein a width of the channel to length of the channel (W/L) ratio of each pass transistor of the set of pass transistors (205A, 205B and 205N) are in such a way that gain of each pass transistor and an input capacitance offered by each pass transistor to the corresponding driver are optimized to provide a fast load transient response”; Paragraph 0034 “a width of the channel to length of the channel (W/L) ratio of the pass transistor 120 is higher than that of the pass transistor 115 such that second pass transistor 115 reacts faster than the transistor 120 to a load transient and provides an output current”; Paragraph 0034 also explains that the smaller transistor operates faster; Figure 1 also shows that each transistor is different in size as they are added; All these passages indicate that Component 205A can be configured a smaller size than Component 205B), wherein the second pass current is generated faster than the first pass current (Paragraph 0034 also explains that the smaller transistor operates faster). 
Gakhar does not teach wherein the second pass current is greater than the first pass current below a high load threshold.
Cho teaches a low dropout regulator (LDO) integrated circuit (IC) (Figure 2 Component 120 shows an LDO part of integrated circuit; Figure 4 shows the configurations of the LDO), comprising: a control circuit (Figure 4 Components 322+312); a first pass transistor (Figure 4 Component M_SP1) coupled to the control circuit (Figure 4 Component M_SP1 is coupled to Component 322) and Figure 4 Component I_SPT) as a function of load current (Figure 4 Component M_SP1 is controlled based on a feedback voltage Vin; Paragraph 0062 “the input voltage Vin may be the division voltage Vdid of the voltage divider circuit 301” and Vdid is a feedback voltage of the output voltage Vout which incorporates the load current) according to a first continuous conduction curve (Figure 4 Component C_SPT); and a second pass transistor (Figure 4 Component M_LP1) coupled to the control circuit (Figure 4 Component M_LP1 is coupled to Component 312) and configured to provide a second pass current (Figure 4 Component I_LPT) as a function of load current (Figure 4 Component M_LP1 is controlled based on a feedback voltage Vin; Paragraph 0062 “the input voltage Vin may be the division voltage Vdid of the voltage divider circuit 301” and Vdid is a feedback voltage of the output voltage Vout which incorporates the load current) according to a second continuous conduction curve (Figure 2 Component C_LPT), wherein the second pass transistor is smaller than the first pass transistor (Paragraph 0038 “the large power transistor LPT may be a transistor having a large size”; Paragraph 0040 “the small power transistor SPT may be a transistor having a small size”) and wherein the second pass current is greater than the first pass current below a high load threshold (Paragraph 0040 “the small power transistor SPT may supply a small amount of current and may adjust the output voltage Vout within the small voltage range”; Paragraph 0038 “The large power transistor LPT may supply a large amount of current and may adjust the output voltage Vout within the large voltage range”; As the large power transistor will not be needed in low power conditions and can be turned off the second pass current will be greater as they will be utilized in small voltage ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gakhar to incorporate one control loop for low load conditions and one control loop for high load conditions as taught by Cho. The advantage of this design is that the LDO can provide current to varying load conditions. Also the regulator can stably provide load . 

Allowable Subject Matter
Claims 5-9 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the third pass current is greater than the first pass current and the second pass current below a light load threshold. Claims 6-9 depend upon claim 5

Regarding claim 12, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the third pass current is greater than the second pass current and the first pass current below a light load threshold. Claims 13-16 are dependent upon claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pons (US 9766642) teaches a low dropout regulator with a parallel pass transistor used to inject current into the output based on the feedback comparator result. 
Wang (US 2010/0052635) teaches a method of compensation of a LDO regulator using parallel signal paths with fractional frequency response. 
Le (US 9917513) teaches an integrated circuit voltage regulator with an adaptive current bleeder circuit. 
Pishdad (US 10571945) teaches a low power regulator circuit system for ultra-low power applications. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839